Citation Nr: 0845048	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of death. 

2.  Eligibility to Dependents' Educational Assistance. 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.  He died in September 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran died in September 2004; the immediate cause 
of death was pulmonary fibrosis.  

2.  The veteran was service-connected for pulmonary 
tuberculosis at the time of his death.

3.  The veteran had a history of pulmonary tuberculosis which 
was diagnosed in July 1954, treated, and inactive since 
January 1955.

4.  The preponderance of the evidence is against a finding 
that the veteran's pulmonary fibrosis was causally related to 
active service.

5.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total service-
connected disability at the time of his death.





CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.159, 3.312 
(2008).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
spouse's multiple contentions, service treatment records, 
private treatment records, VA examinations, and a death 
certificate.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran's 
spouse or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

Complete notice was sent in November 2004 and May 2008 and 
the claim was readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  However, while 
there are particularized notice obligations with respect to a 
claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice. 

In the present case, the readjudication of the case in the 
October 2008 supplemental statement of the case provided the 
appellant notice pertaining to the evidence necessary to 
substantiate the claim, which was in conformity with the 
recent decision in Hupp.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, as VA has 
obtained the veteran's service treatment records, private 
treatment records, the veteran's death certificate, provided 
a VA examination in April 2005, and assisted the appellant in 
obtaining evidence.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time. 
    
Discussion

The appellant contends that the veteran's cause of death is 
due to his service-connected pulmonary tuberculosis.  

I.  Law and Regulations

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Thus, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. 

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Additionally, service connection for certain diseases, 
including active tuberculosis and nephritis, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a).

Under 38 U.S.C. Chapter 35, regarding Dependents' Educational 
Assistance (DEA), the child, the spouse, or surviving spouse 
of a veteran will have basic eligibility if the veteran was 
discharged from service under conditions other than 
dishonorable, or died in service; and has a permanent total 
service-connected disability, or a permanent total service-
connected disability was in existence at the date of the 
veteran's death, or the veteran died as a result of a 
service-connected disability. 
38 C.F.R. § 3.807 (2008).

II.  Analysis

The veteran died in September 2004.  The certificate of death 
lists the immediate cause of his death as respiratory 
failure, due to pulmonary fibrosis.  Other significant 
conditions contributing to death included nephrolithiasis.  
At the time of the veteran's death, service connection was 
established for pulmonary tuberculosis.  

The veteran's service treatment records (STRs) are negative 
for findings, complaints, diagnosis or treatment of 
respiratory problems, pulmonary fibrosis, or nephrolithiasis.  
In a June 1953 separation examination, the veteran reported 
that he did not then have, nor did he ever have problems 
associated with his lungs and chest. 

The veteran's VA outpatient treatment records show that he 
was diagnosed with pulmonary tuberculosis in July 1954 and 
subsequently hospitalized for the disease from August 1954 to 
January 1955.  An August 1962 VA treatment record report 
shows that the veteran's pulmonary tuberculosis was inactive 
as of January 1956.  The veteran was service-connected for 
pulmonary tuberculosis from January 1967 until his death.     

The veteran's private treatment reports of record include 
reports from April 1992, June 1995, and April 1996, however.  
While these treatment reports speak to health issues, they 
are without mention of respiratory problems, pulmonary 
fibrosis, or nephrolithiasis.

The veteran's VA outpatient treatment records include 
treatment reports from December 1998 to June 2004.  While the 
treatment reports indicate psychiatric outpatient treatment, 
in a June 2004 note, the veteran reported that he was 
diagnosed with pulmonary fibrosis; however, he did not 
indicate whether or not he was receiving treatment for the 
disease.  These treatment records do not indicate complaints, 
treatment or a diagnosis of nephrolithiasis.   

In April 2005, a VA record review was requested to determine 
if the veteran's service-connected pulmonary tuberculosis was 
related to his cause of death.  Upon review of the veteran's 
claims file, the examiner opined that the veteran's pulmonary 
tuberculosis was inactive since January 1955, and further 
noted that X-rays from 1992, 2001, and 2003 do not 
demonstrate active pulmonary tuberculosis.  The examiner 
diagnosed the veteran with pulmonary fibrosis with a history 
of pulmonary tuberculosis which was treated and inactive 
since 1955.  The examiner acknowledged that the veteran was 
diagnosed with pulmonary fibrosis in June 2004 and that the 
veteran's death certificate shows that he died of pulmonary 
fibrosis; but concluded that death was not caused by or a 
result of the veteran's service-connected pulmonary 
tuberculosis.  

The record does not contain any objective findings indicating 
that the veteran had continuity of symptoms referable to 
respiratory failure, pulmonary fibrosis, or nephrolithiasis, 
nor has the appellant presented medical evidence that any 
disease, injury, or exposure in service was the principal or 
a contributory cause of the veteran's death.

The veteran died approximately 52 years after discharge from 
active service.  The veteran's STRs are silent for any 
diagnosis of, or treatment for respiratory failure, pulmonary 
fibrosis, or nephrolithiasis.  There is no evidence that the 
veteran had any disease or disability during service that 
could be related to the cause of his death.  There are no 
allegations of a continuity of symptoms from service that are 
related to the principal or contributory causes of the 
veteran's death.  Additionally, the appellant has not 
presented medical evidence of a nexus between the veteran's 
service and the cause of death.  Thus, service connection on 
a direct basis must be denied.  

Although the appellant has argued that the appellant's 
service-connected pulmonary tuberculosis is related to his 
death, lay persons are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges the 
appellant's lay assertions; however they do not outweigh the 
competent evidence of record, which does not show a 
relationship between the veteran's cause of death and any 
credible disease, or disability incurred in service. 

The preponderance of the evidence is against the appellant's 
claim; there is no doubt to be resolve; and service 
connection for cause of the veteran's death is not warranted.

Regarding the appellant's claim for DEA, as is clear from the 
aforementioned  summary of the pertinent regulation, 
eligibility for DEA requires that the veteran have had a 
permanent total disability at the time of death or died due 
to a service-connected disability (that is, the cause of 
death has been service connected).

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Veterans Appeals held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law. Eligibility for DEA benefits, 
accordingly, is denied as a matter of law. 


ORDER

Entitlement to service connection for the cause of death is 
denied.  

Eligibility to Dependents' Educational Assistance is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


